Citation Nr: 9926523	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  93-16 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Boston, Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to June 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 RO decision 
which denied service connection for PTSD.  The Board remanded 
the case in April 1995 and March 1996 for further 
development. The case was last returned to the Board in June 
1999.  


FINDING OF FACT

During service, the veteran did not engage in combat with the 
enemy, and there is no credible supporting evidence that an 
in-service stressor, which might lead to PTSD, actually 
occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1965 to June 1968.  His military service included a tour in 
the Republic of Vietnam from March 1967 to June 1968.  
Service personnel records reveal that in Vietnam he was 
assigned to the 554th Engineer Battalion; his military 
occupational specialty was personnel specialist; and his 
principal duties in Vietnam were company clerk, supply clerk, 
clerk typist, and legal clerk.  He was awarded various 
service decorations, but no medals evincing combat.  

Service medical records show that in October 1966 the veteran 
was treated for tension headaches.  In March 1968, he was 
seen complaining of chest pain with radiation down to his 
left arm.  Symptoms reportedly developed while he was sitting 
at his desk and became excited about the day's work.  It was 
noted that he was an "excitable individual" and he reported 
he had taken "nerve pills" in the past.  The examiner's 
impression was that his complaints were psychogenic in 
origin.  Librium was prescribed.  The service medical records 
are otherwise negative for a finding or a diagnosis of any 
psychiatric disorder.  The psychiatric system was found to be 
normal at the June 1968 service separation examination.  

In December 1969, the veteran filed a claim for service 
connection for a nervous condition.  

In a March 1970 decision, the RO denied the veteran's claim 
for service connection for a nervous condition.  

A July 1970 letter from a college official notes that the 
veteran received counseling while attending the school in 
1969 and then had tension from increased pressures of school 
work and family difficulties.

On VA compensation examination in November 1970, the veteran 
reported that he had trouble sleeping and difficulty 
concentrating due to his nerves.  Following examination, the 
doctor commented that the veteran was a basically insecure 
individual who had certain difficulties in school and prior 
to entering military service, with problems getting along 
with some family members.  The diagnosis was anxiety 
reaction, chronic, in a basically inadequate individual.  

In a January 1971 decision, the RO again denied the claim for 
service connection for a nervous condition.  

In June 1992, the veteran filed a claim for service 
connection for PTSD.

A VA initial psychiatric care intake was conducted in March 
1992.  The veteran related he had a history of depression, 
social isolation, and anger, and that he had received 
psychotherapy in the past.  He had been employed as a 
psychologist but had been out of work for two weeks.  He said 
that he had difficulty getting along with his co-workers.  In 
reporting his service history in Vietnam, he said his base 
received incoming fire but he was never hit; he had a rifle 
but never killed anyone; he performed perimeter and other 
guard duty; and he was never in firefights.  He described 
current job and marital problems.  A March 1992 VA medical 
note reveals that testing on the Mississippi Scale for Combat 
Related PTSD was significant for PTSD while the veteran 
scored within the non significant range for PTSD on the 
Minnesota Multiphasic Personality Inventory (MMPI) scale.  It 
was noted that the veteran scored within the light to 
moderate range on the combat exposure scale.  Additional VA 
treatment notes from March and April 1992 reflect that the 
veteran and his wife received marital counseling.  The 
examiner opined that test results and interview data 
suggested that the veteran was exposed to trauma-related 
incidents in the military which likely had an impact on his 
current functioning; however, other psychological factors 
required more immediate intervention.  Marital and job 
problems were noted.  The veteran reported that he was an 
unreliable historian about specific dates and places due to 
intermittent memory lapses.  The examiner noted that he 
displayed no noticeable short or long term memory impairment 
during the interview.  

In a June 1992 statement, the veteran related that his job 
duties in Vietnam included latrine duty, guarding Vietnamese 
workers, supply clerk, construction of buildings and runways, 
perimeter guard duty, legal specialist, squad leader, 
battalion clerical-administrative, emergency response team, 
and in charge of quarters.  He noted that his unit 
encountered rocket and mortar attacks about once per night.  
He stated that during the Tet Offensive, his unit was 
attacked 4 to 5 times per night.  He related that members of 
his unit were killed in action or wounded in action.  The 
veteran said he was once knocked to the ground when a rocket 
landed nearby.  He said that he was frequently in danger of 
being killed or wounded.  He said that others were killed or 
injured in accidents.  He described an incident in which he 
saw flesh and muscle blown off of the fingers of a soldier 
that he knew, as a result of a blasting cap accident.  He 
indicated that another soldier became psychotic and was sent 
home.  The veteran said he was once hit by lightning while 
building a runway.  He recounted a history of sleep 
disturbance, relationship problems, and employment 
difficulties after his return from Vietnam.  He indicated 
that he was irritable, angry, and depressed, with feelings of 
hopelessness and paranoia.  He related that he did not 
experience such things before his tour of duty in Vietnam.  
He said that he participated in psychotherapy for years, with 
little improvement.  He indicated that he had great 
difficulty recalling the names, dates, or other details 
regarding his tour of duty in Vietnam.  

During a VA psychological assessment in June 1992, the 
veteran recounted his experiences as a personnel specialist 
during service in Vietnam.  He reported that he experienced 
moderate combat exposure which included being on combat 
patrols or other dangerous duty approximately 12 times and 
receiving incoming enemy fire more than seven months of his 
tour.  He indicated that approximately 25 percent of the men 
in his unit were either killed or wounded and that he was in 
danger approximately 50 times.  Among other stressful 
experiences, he described seeing the flesh blown off the 
fingers of a comrade, and pointing his rifle at a Vietnamese 
civilian worker he was supervising.  The veteran noted that 
he received no wounds during service; however, he was struck 
by lightning while building a runway (no treatment was 
required).  The examiner indicated that the veteran presented 
with symptoms consistent with PTSD.  It was noted that his 
symptoms, such as intrusive recollections, hyperarousal, 
social withdrawal, emotional numbing, and violent outbursts, 
could be traced to his combat experiences in Vietnam.  

On VA compensation examination in September 1992, the veteran 
recounted the claimed stressful events that he experienced 
during his service in Vietnam.  He indicated that he was in 
life threatening situations, including extensive rocket fire.  
He stated that the constant rocket fire caused him to 
suppress his normal alarm reaction.  It was noted that he 
demonstrated a hyperarousal which was so disabling that he 
used alcohol and eventually pills to calm his nerves.  The 
veteran related that he went to college after discharge from 
active duty but subsequently dropped out due to panic 
attacks.  It was noted that he eventually obtained his 
undergraduate and graduate degrees and was trained as a 
therapist.  He stated that he had been unemployed since 1991.  
The veteran indicated that he was always socially isolated 
but eventually married in 1990.  He said that he repeatedly 
sought treatment for PTSD symptoms with little success.  He 
gave subjective complaints of sleep disturbance, 
hyperarousal, difficulty with authority figures, social 
alienation, and flashbacks.  The examiner noted that profound 
depression was his most prominent clinical symptom.  It was 
noted that he showed very limited insight into the nature of 
his emotional condition.  The diagnosis was PTSD with 
depression.  

In a statement submitted in July 1993, the veteran indicated 
that his unit in Vietnam was attached to the 25th Infantry 
Division in Cu Chi which was subjected to frequent mortar and 
rocket attacks.  He stated that soldiers in his unit were 
killed or seriously wounded.  He related that on one occasion 
he was blown off of his feet by a rocket that landed in a 
ditch near him; although, he was not wounded.  The veteran 
maintained that such events were evidence of life threatening 
stressors.  

In a May 1995 letter, after the Board's first remand, the RO 
requested the veteran to provide a more specific description 
of the stressors that he experienced in service, including 
the dates and places where the stressors occurred; the units 
involved; and, if the events involved the deaths of a friend, 
the name of the individual.  The RO also requested a 
statement listing the names, addresses, and dates of 
treatment for any health care provider who treated him for a 
psychiatric disability since his release from active duty.  
The veteran did not respond to the RO's request.  

In an April 1996 letter, after the Board's most recent 
remand, the RO again requested the veteran to provide a 
detailed statement of specific service stressors with names, 
dates, and locations.  No statement containing such details 
was submitted by the veteran.

The RO thereafter submitted available information to the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), requesting that an attempt be made to verify the 
veteran's claimed service stressors.  The USASCRUR responded 
in February 1999, and noted the history of the veteran's unit 
in Vietnam, the 554th Engineer Battalion.  The history report 
gives general information about the unit's locations, 
missions, operations and significant activity.  The history 
report also indicates that while the infantry fought during 
the Tet Offensive, elements of the 554th Engineer Battalion 
worked alongside them destroying enemy defensive positions, 
tunnels, and structures.  Copies of the Operational Report-
Lessons Learned (OR-LL) report from the 554th Engineer 
Battalion were also enclosed.  The OR-LL describes 
significant activities of the 554th Engineer Battalion.  The 
USASCRUR noted that meaningful research concerning the 
veteran's stressors could not be conducted without the 
submission of specific information such as names, dates, and 
locations of each stressor. 

II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed to the extent possible, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f).  [This regulation was revised on June 18, 
1999, effective March 7, 1997, and now provides as follows:  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed.Reg. 
32807 (1999).]

Although the evidence shows that the veteran currently has a 
diagnosis of PTSD and it appears that some psychological 
evaluations link the condition to alleged in-service 
stressors, service connection also requires that there be 
credible supporting evidence showing that the claimed in-
service stressors actually occurred.  The veteran's service 
personnel records show he had a non-combat occupational 
specialty (personnel specialist) and his principal duties in 
Vietnam were clerical in nature.  He received no decorations 
evincing combat exposure.  As there is no objective evidence 
of combat exposure, the Board finds that the veteran did not 
engage in combat.  Where a veteran did not engage in combat, 
alleged stressors must be proven by official service records 
or other credible supporting evidence; his own statements and 
testimony will not suffice.  While the question of whether a 
proven stressor is sufficient to support a diagnosis of PTSD 
is a medical question, the question of whether an alleged 
stressor actually occurred is a question for VA adjudicators.  
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).

The veteran's official service records do not verify his 
allegations of in-service stressors, and he failed to provide 
the detailed information requested by the RO in 1995 and 
1996.  The 1999 report submitted by the USASCRUR recounts the 
history of the veteran's unit and provides general 
information regarding the unit's significant activities, but 
the USASCRUR was unable to corroborate individual claimed 
stressors of the veteran.  The veteran acknowledges that he 
was unable to remember names, places, and dates regarding his 
claimed Vietnam stressors, and without such detailed 
information, there is nothing the VA can do to assist with 
verification of the alleged stressors through the USASCRUR.  
The duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  The claims folder contains 
no other independent credible evidence as to the occurrence 
of the alleged stressors.  In sum, the veteran's alleged 
service stressors remain unverified.

As the veteran did not engage in combat and there is no 
credible supporting evidence of an in-service stressor, 
service connection for PTSD is not warranted.  The 
preponderance of the evidence is against the claim.  Thus the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

